
	
		I
		112th CONGRESS
		2d Session
		H. R. 4817
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Stearns (for
			 himself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require the reallocation and auction for commercial
		  use of the electromagnetic spectrum between the frequencies from 1755 megahertz
		  to 1780 megahertz.
	
	
		1.Short titleThis Act may be cited as the
			 Efficient Use of Government Spectrum
			 Act of 2012.
		2.Reallocation and
			 auction of 1755–1780 MHz band
			(a)Withdrawal or
			 modification of Federal Government station assignmentsThe President shall—
				(1)not later than 5
			 years after the date of the enactment of this Act, withdraw or modify the
			 assignment to a Federal Government station of the electromagnetic spectrum
			 described in subsection (e); and
				(2)not later than 30 days after completing the
			 withdrawal or modification, notify the Commission that the withdrawal or
			 modification is complete.
				(b)Reallocation and
			 auctionNotwithstanding
			 paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47
			 U.S.C. 309(j)), not later than 3 years after the date of the enactment of the
			 Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), the
			 Commission shall—
				(1)reallocate the electromagnetic spectrum
			 described in subsection (e) for commercial use; and
				(2)as part of the system of competitive
			 bidding required by section 6401(b)(1)(B) of such Act (47 U.S.C.
			 1451(b)(1)(B)), grant new initial licenses, subject to flexible-use service
			 rules, for the use of such spectrum, paired with the spectrum between the
			 frequencies from 2155 megahertz to 2180 megahertz, inclusive.
				(c)Auction
			 proceedsFor purposes of
			 depositing the proceeds from the competitive bidding described in subsection
			 (b)(2) that are attributable to the electromagnetic spectrum described in
			 subsection (e), such spectrum shall be treated as spectrum that is required to
			 be auctioned by section 6401(b)(1)(B) of the Middle Class Tax Relief and Job
			 Creation Act of 2012 (47 U.S.C. 1451(b)(1)(B)).
			(d)Relocation of
			 and sharing by Federal Government stations
				(1)Relocation
			 prioritized over sharingExcept as provided in paragraph (2), the
			 President shall withdraw under subsection (a)(1) the assignments to all Federal
			 Government stations of the electromagnetic spectrum described in subsection
			 (e).
				(2)Sharing if
			 relocation not possible
					(A)In
			 generalIf the President determines, based on an operational
			 impact assessment, that a Federal Government station cannot be relocated from
			 the electromagnetic spectrum described in subsection (e) without jeopardizing
			 essential military capability, the President shall modify under subsection
			 (a)(1) the assignment to such station of such spectrum to permit shared Federal
			 and non-Federal use.
					(B)Identification
			 of stationsNot later than 18
			 months prior to the commencement of the competitive bidding described in
			 subsection (b)(2), the President shall—
						(i)identify any
			 Federal Government stations the assignments of which will be modified in
			 accordance with subparagraph (A); and
						(ii)notify—
							(I)the Assistant
			 Secretary of any stations so identified; and
							(II)each Federal
			 entity that operates such a station that the station has been so
			 identified.
							(C)Development of
			 transition planFor any
			 station identified by the President under subparagraph (B)(i), the transition
			 plan required by section 113(h)(1) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(h)(1)) shall enable
			 non-Federal users to share with such station the electromagnetic spectrum
			 described in subsection (e). Where exclusion zones are necessary for the
			 protection of essential military capability, such plan shall provide for the
			 smallest possible zones consistent with such protection.
					(e)Spectrum
			 describedThe electromagnetic spectrum described in this
			 subsection is the spectrum between the frequencies from 1755 megahertz to 1780
			 megahertz, inclusive.
			(f)DefinitionsIn
			 this section:
				(1)Assistant
			 SecretaryThe term
			 Assistant Secretary means the Assistant Secretary of Commerce
			 for Communications and Information.
				(2)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
				
